Case 2:20-cv-03441-AB Document 1 Filed 07/14/20 Page 1 of 10
Case 2:20-cv-03441-AB Document 1 Filed 07/14/20 Page 2 of 10
                              Case 2:20-cv-03441-AB
                                                UNITEDDocument   1 Filed
                                                       STATES DISTRICT   07/14/20 Page 3 of 10
                                                                       COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                              Ronald Aikens - 1151 Sterigere Street, Apt C35, Norristown, PA 19401
Address of Plaintiff: ______________________________________________________________________________________________
                          Geico Casualty Company - One Geico Boulevard, Fredericksburg, VA 22412
Address of Defendant: ____________________________________________________________________________________________
                                                                         Philadelphia PA
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                   Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                       Yes                    No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                      Yes                    No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                              Yes                    No    ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                      Yes                    No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
      07/13/2020
DATE: __________________________________                     __________________________________________                                   201798
                                                                                                                             ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)


CIVIL:              

A.            Federal Question Cases:                                                      B.   Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                      1.    Insurance Contract and Other Contracts
       2.     FELA                                                                              2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                         3.    Assault, Defamation
       4.     Antitrust                                                                         4.    Marine Personal Injury
       5.     Patent                                                                       ✔    5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                        6.    Other Personal Injury (Please specify): _____________________
       7.     Civil Rights                                                                      7.    Products Liability
       8.     Habeas Corpus                                                                     8.    Products Liability – Asbestos
       9.     Securities Act(s) Cases                                                           9.    All other Diversity Cases
       10.    Social Security Review Cases                                                            (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                  (                      

            Marc I. Simon, Esq
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:


     ✔        Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


      07/13/2020
DATE: __________________________________                     __________________________________________                                  201798
                                                                                                                            ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                             Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (/2018)
                                     Case 2:20-cv-03441-AB Document 1 Filed 07/14/20 Page 4 of 10
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
Ronald Aikens                                                                                               Geico Casualty Company


    (b) County of Residence of First Listed Plaintiff             Montgomery County, PA                       County of Residence of First Listed Defendant              Stafford County, VA
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Simon & Simon PC
1818 Market Street, Suite 2000
Philadelphia, PA 19103

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. section 1391(a)(1) and (2)
VI. CAUSE OF ACTION Brief description of cause:
                                           Motor Vehicle Accident
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
07/13/2020                                                              Marc I. Simon, Esquire
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
JS 44 Reverse (Rev. 06/17)   Case 2:20-cv-03441-AB Document 1 Filed 07/14/20 Page 5 of 10

                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
            Case 2:20-cv-03441-AB Document 1 Filed 07/14/20 Page 6 of 10




                       UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________
Ronald Aikens                          :
1151 Sterigere Street, Apt C35         :
Norristown, PA 19401,                  :              #
                                       :
                        Plaintiff,     :
                                       :
v.                                     :
                                       :
Geico Casualty Company                 :
One Geico Boulevard                    :
Fredericksburg, VA 22412,              :
                                       :
                        Defendant.     :
                                       :

                                          COMPLAINT

                                            PARTIES

       1.      Plaintiff, Ronald Aikens, is a resident of the Commonwealth of Pennsylvania,

residing at the address listed in the caption of this Complaint.

       2.      Defendant, Geico Casualty Company, was at all times material hereto, an

insurance company duly authorized and licensed to practice its profession by the State of

Virginia. Defendant was engaged in the practice of providing automobile insurance policies,

including, but not limited to, motor vehicle liability policies.      These policies would also

occasionally provide underinsured and uninsured motorist coverage.

                                JURISDICTION AND VENUE

       3.      This Court has jurisdiction over the parties and subject matter in this civil action.

Plaintiff is a citizen of Pennsylvania, and Defendant, upon information and belief, is a corporate

entity with its principal place of business in Virginia. The amount in controversy in this case,

exclusive of interest and costs, exceeds the sum of $75,000.
             Case 2:20-cv-03441-AB Document 1 Filed 07/14/20 Page 7 of 10




        4.      Venue is proper in the United States District Court for the Eastern District of

Pennsylvania pursuant to 28 U.S.C. § 1391(b) (1) and (2), in that this is a judicial district in

which a substantial part of the events or omissions giving rise to the claims asserted in this

Complaint occurred.

                                               FACTS

        5.      On or about September 4, 2018, at approximately 8:15 p.m., Plaintiff was the

operator of a motor vehicle that was traveling on 33rd Street approaching the intersection with

Girard Avenue in Philadelphia, Pennsylvania.

        6.      At the same date and time, Robert Atkins (hereinafter, “the tortfeasor”), was the

operator of a motor vehicle that was traveling on 33rd Street, approaching the intersection with

Girard Avenue.

        7.      At or about the same date and time, the tortfeasor’s vehicle collided with

Plaintiff’s vehicle.

        8.      This collision was the direct result of the tortfeasor negligently or carelessly

operating his vehicle, and not as the result of any action or failure to act by Plaintiff.

        9.      As a result of the collision, Plaintiff suffered serious and permanent bodily injury

as set forth more fully below.

        10.     The negligence or carelessness of the tortfeasor, which was the direct and sole

cause of the motor vehicle collision and of the injuries and damages sustained by Plaintiff,

consisted of, but was not limited to, the following:

                  a..   Operating his vehicle into Plaintiff’s lane of travel;

                  b.    Failing to maintain proper distance between vehicles;
Case 2:20-cv-03441-AB Document 1 Filed 07/14/20 Page 8 of 10




     c.   Operating said vehicle in a negligent or careless manner without regard

          for the rights or safety of Plaintiff or others;

     d.   Failing to have said vehicle under proper and adequate control;

     e.   Operating said vehicle at a dangerous and excessive rate of speed under

          the circumstances;

     f.   Violation of the “assured clear distance ahead” rule;

     g.   Failure to keep a proper lookout;

     h.   Failure to apply brakes earlier to stop the vehicle without causing a

          motor vehicle collision;

     i.   Being inattentive to his duties as an operator of a motor vehicle;

     j.   Disregarding traffic lanes, patterns, and other devices;

     k.   Driving at a high rate of speed that was dangerous for the conditions;

     l.   Failing to remain continually alert while operating said vehicle;

     m. Failing to perceive the highly apparent danger to others that his actions

          or inaction posed;

     n.   Failing to give Plaintiff meaningful warning signs concerning the

          impending collision;

     o.   Failing to exercise ordinary care to avoid a collision;

     p.   Failing to be highly vigilant and maintain sufficient control of his vehicle

          and to bring it to a stop on the shortest possible notice;

     q.   Operating his vehicle with disregard for the rights of Plaintiff, even

          though the tortfeasor was aware of or should have been aware of the

          presence of Plaintiff and the threat of harm posed to him;
          Case 2:20-cv-03441-AB Document 1 Filed 07/14/20 Page 9 of 10




                  r.    Continuing to operate his vehicle in a direction towards Plaintiff’s vehicle

                        when he saw, or in the exercise of reasonable diligence, should have seen,

                        that further operation in that direction would result in a collision; and

                  s.    Failing to operate said vehicle in compliance with the applicable laws and

                        ordinances of the Commonwealth of Pennsylvania pertaining to the

                        operation and control of motor vehicles.

        11.     As a direct result of the negligent or careless conduct of the tortfeasor, Plaintiff

suffered various serious and permanent personal injuries, serious impairment of bodily function

and/or permanent serious disfigurement and/or aggravation of pre-existing conditions. These

injuries include, but are not limited to, back injuries.

        12.      These injuries are permanent in nature and are to Plaintiff’s great financial

detriment and loss. As a result of these injuries, Plaintiff has in the past suffered, is presently

suffering, and may in the future suffer great anguish, sickness, and agony.

        13.     As an additional result of the carelessness or negligence of the tortfeasor,

Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

        14.     As a further result of the aforesaid physical injuries, Plaintiff has in the past

undergone, is presently undergoing, and may in the future undergo a great loss of earnings or

earning capacity, all to Plaintiff’s further loss and detriment.

        15.     Upon information and belief, at the time of the motor vehicle collision in this

case, the tortfeasor’s motor vehicle insurance policy or liability insurance were insufficient to

fully and adequately compensate Plaintiff for the injuries suffered in the collision and/or for

other damages and expenses related thereto.
         Case 2:20-cv-03441-AB Document 1 Filed 07/14/20 Page 10 of 10




       16.     At the date and time of the aforementioned motor vehicle collision, Plaintiff was

the of a motor vehicle that was covered by a policy of insurance issued by Defendant under

Policy Number 4304-97-45-22.         This policy included coverage for underinsured motorist

coverage applicable to Plaintiff.

       17.     Accordingly, Plaintiff asserts an Underinsured Motorist Claim against

Defendant.

       WHEREFORE, Plaintiff demands judgment in Plaintiff’s favor and against Defendant in

an amount in excess of Seventy-Five Thousand ($75,000.00) Dollars, plus all costs and other

relief this court deems necessary.

                                      SIMON & SIMON, P.C.



                                      BY: _____________________________________
                                            Marc I. Simon, Esquire
